[Cite as Kimbrough v. The Ohio State Univ., 2011-Ohio-6976.]




                                     Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us
BRIDGET KIMBROUGH

       Plaintiff

       v.

OHIO STATE UNIVERSITY

       Defendant

Case No. 2011-08083-AD

Deputy Clerk Daniel R. Borchert

                                    MEMORANDUM DECISION

        {¶1}    On May 27, 2011, Bridget Kimbrough filed a complaint against defendant,
Ohio State University (OSU). Plaintiff alleges her car was damaged by employees of
Hospital Parking Management (HPM) after she availed herself of their valet parking
services while receiving dental treatment at OSU. Plaintiff recalled her damage incident
occurred on May 9, 2011, after 9:00 a.m. Accordingly, plaintiff seeks damages in the
amount of $328.00 for automotive repairs.
        {¶2}    On July 29, 2011, defendant filed an investigation report arguing that
plaintiff does not have a cognizable claim against OSU. According to defendant, HPM
is “a private business who contracted with OSU to provide valet services to visitors and
patients” at OSU. Defendant contends that OSU “did not assume responsibility for
parking plaintiff’s vehicle, and did not maintain possession or control of the vehicle when
it was parked by HPM personnel. There is no evidence that OSU employees were in
any way involved in the incident that purportedly caused damage to her car.”
        {¶3}    Plaintiff filed a response alleging that HPM has refused to accept
responsibility for the damage and she submitted a video (without narration) that appears
to document valet parking procedures at OSU.
       {¶4}     R.C. 2743.03 established the Court of Claims and granted it exclusive,
original jurisdiction over “all civil actions against the state permitted by the waiver of
immunity contained in section 2743.02 of the Revised Code.”
       {¶5}     R.C. 2743.02 provides, in part, that “[t]he only defendant in original actions
in the court of claims is the state.”
       {¶6}     R.C. 2743.01(A) provides:
       {¶7}     “‘State’ means the state of Ohio, including, but not limited to, the general
assembly, the supreme court, the offices of all elected state officers, and all
departments,      boards,   offices,    commissions,    agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶8}     It is well-settled in Ohio that an employer is not generally liable for the acts
of an independent contractor or the contractor's employees. See 3 O Jur 3d Agency,
Sect. 218 (1999). See Pusey v. Bator, 94 Ohio St. 3d 275, 2002-Ohio-795; see also
Lockley v. Lake Erie Correction Inst., Ct. of Cl. No. 2005-09880-AD, 2005-Ohio-6815.
Given that plaintiff alleges HPM employees were responsible for the damage to her car,
she has not stated a claim against OSU upon which relief can be granted.
       {¶9}     A review of plaintiff's complaint and her response reveals she is alleging
negligence against personnel who are employed by HPM and not the defendant. HPM
is not a state entity and, accordingly, cannot be sued in an original action in the Court of
Claims.       Accordingly, for the reasons set forth above, plaintiff’s case shall be
DISMISSED.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
BRIDGET KIMBROUGH

        Plaintiff

        v.

OHIO STATE UNIVERSITY

        Defendant

Case No. 2011-08083-AD

Deputy Clerk Daniel R. Borchert


                         ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.

                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:
Bridget Kimbrough                                 Daniel A. Malkoff
P.O. Box 132326                                   Senior Assistant Attorney General
Columbus, Ohio 43213                              Office of Legal Services
                                                  The Ohio State University
                                                  Medical Center
                                                  650 Ackerman Road, Room 204

9/15
Filed 9/29/11
Sent to S.C. reporter 2/6/12